Opinión disidente emitida por el
Juez Asociado Señor Es-trella Martínez,
a la cual se une la Jueza Presidenta Señora Fiol Matta.
Por considerar que ante los hechos particulares que pre-senta la controversia de epígrafe sencillamente procedía reconocer que nos encontramos ante una excepción al re-quisito de notificación previa para demandar al Estado, disiento de la determinación emitida por una Mayoría de este Tribunal. Entiendo que en este caso se configuran ele-mentos atemperantes que liberan a los recurridos de noti-ficar su intención de demandar al Estado, tal y como este Tribunal lo ha sostenido en repetidas ocasiones. En ese *431sentido, la Opinión Mayoritaria es contraria a nuestros pronunciamientos con relación a esta materia, por aplicar el requisito de notificación de forma inflexible y a base de un rigorismo desmedido, en circunstancias en las que jurí-dicamente no se justifica. Por consiguiente, opino que no procede la desestimación de la causa de acción incoada por los recurridos.
Veamos el escenario fáctico y procesal que ocasionó la controversia de autos.
El caso de epígrafe inició el 23 de octubre de 2012, cuando los Sres. Ángel Toro Rivera y Raymond Martínez Lozano (demandantes o recurridos) instaron una demanda por daños y perjuicios —asociada a una alegada negligen-cia por no impedir acciones que constituyen persecución maliciosa— contra el Estado Libre Asociado de Puerto Rico (ELA), el Departamento de Corrección y Rehabilitación, dos fiscales de la División de Integridad Pública y varios agentes, así como contra sus respectivas compañías aseguradoras. La demanda en cuestión tiene su génesis en unos hechos acaecidos durante el 16 de marzo de 2009. En esa fecha, el Ministerio Público presentó cargos criminales contra los recurridos por presuntamente infringir varias disposiciones del Código Penal de 2004 (33 LPRA see. 4629 et seq.), la Ley de Ética Gubernamental de 1985 (3 LPRA see. 1801 et seq.), y la Ley de Sustancias Controladas de 2007 (24 LPRA see. 2101 et seq.). Esencialmente, los de-mandantes laboraban para el Departamento de Corrección y Rehabilitación, y se les imputó la introducción en una institución penal de sustancias controladas y de un celular con su cargador eléctrico.
Celebrado el juicio en su fondo, el 24 de octubre de 2011, el Tribunal de Primera Instancia emitió un fallo en corte abierta mediante el cual declaró “no culpables” a los recu-*432rridos de los cargos imputados.(1) El pronunciamiento del tribunal fue notificado por escrito el 6 de diciembre de 2011.
Ante el cuadro descrito, el 1 de febrero de 2012, los re-curridos notificaron al entonces Secretario de Justicia (Se-cretario) su intención de demandar al Estado y, según in-dicado, el 23 de octubre de 2012, incoaron la acción en daños y perjuicios en la que alegaron negligencia por no impedir acciones que constituyen persecución maliciosa. En esencia, los recurridos adujeron que los fiscales fueron negligentes en el descargo de sus funciones, toda vez que les imputaron cargos criminales sin que existiera prueba contra éstos y a sabiendas de que era un caso “fabricado”. Asimismo, alegaron que la investigación llevada a cabo por los agentes encargados del caso fue deficiente y que los testigos de cargo desconocían los hechos básicos. Del mismo modo, sostuvieron que el Estado era responsable del proceder de sus funcionarios, empleados y agentes, quienes instaron un proceso criminal en su contra a pesar de que no incurrieron en conducta delictiva.
Con relación a los daños, los recurridos argüyeron que como resultado del proceso penal iniciado en su contra, fue-ron destituidos de sus puestos, sufrieron humillaciones y experimentaron pérdidas económicas, emocionales y familiares. Como corolario, solicitaron indemnización por los daños psicológicos, las angustias mentales y las pérdi-das sufridas.
El 18 de marzo de 2013, el ELA presentó una Moción de Desestimación. En lo pertinente, alegó que los recurridos incumplieron con el requisito de notificación oportuna al Se-cretario, conforme lo dispone el Art. 2A de la Ley Núm. 104 de 29 de junio de 1955 (Ley Núm. 104), según enmendada, conocida como la Ley de Reclamaciones y Demandas Contra *433el Estado, 32 LPRA sec. 3077a. Para el ELA, el plazo de noventa días para notificar al Secretario comenzó a transcu-rrir desde que se emitió el fallo de no culpabilidad. Así las cosas, adujo que la notificación fuera del término repercutió adversamente en la preparación de su defensa.
Posteriormente, los recurridos presentaron una Réplica en Oposición a Moción de Desestimación. En síntesis, ale-garon que el plazo para notificar al Estado su intención de demandarlo comenzó a transcurrir a partir de la notifica-ción de la sentencia y no desde que se emitió el fallo de no culpabilidad. Además, sostuvieron que el Estado conoce y tiene control de la prueba del caso, por lo que están eximi-dos del deber de notificación previa al Secretario.
Ponderados los argumentos de las partes, el 2 de mayo de 2013, el Tribunal de Primera Instancia declaró “no ha lugar” la solicitud de desestimación. En desacuerdo, el ELA presentó una Moción de Reconsideración, en la cual expresó que el proceso penal contra los recurridos no los relevó de su deber de notificar oportunamente al Estado la intención de demandarlo. Para el ELA, concluir lo contra-rio lo dejaría en estado de desventaja e indefensión.
Oportunamente, los recurridos se opusieron a la recon-sideración solicitada por el ELA. En lo pertinente, objeta-ron la alegada indefensión del Estado bajo el argumento de que la información pertinente al pleito está a cargo de sus propios funcionarios, empleados y agentes y, a su vez, no existe el riesgo de que ésta desaparezca.
Tras aquilatar las posturas de las partes, el 30 de octu-bre de 2013, el foro primario emitió una Resolución en la cual declaró “no ha lugar” la reconsideración solicitada. Razonó que aun cuando el resultado favorable de la acción penal fue el 24 de octubre de 2011, el término para notifi-car al Estado comenzó a transcurrir desde que la sentencia fue notificada por escrito el 6 de diciembre de 2011, pues en esa fecha el cauce penal advino final y firme. Esto, ya que determinó que la controversia era de daños continuos, por *434lo que los agraviados conocieron del daño cuando se veri-ficó el último de los actos o se produjo el resultado definitivo. Como en el caso de autos la causa de acción está fundamentada en actos de persecución maliciosa, el foro primario dictaminó que el resultado definitivo se obtuvo con la notificación escrita de la sentencia. Por ende, con-cluyó que la notificación remitida al Secretario el 1 de fe-brero de 2012 se realizó en el plazo requerido de noventa días.
Inconforme, el ELA acudió ante el Tribunal de Apelaciones. Esencialmente, adujo que el foro primario in-cidió al determinar que los recurridos cumplieron con el requisito de notificación oportuna dispuesto en el Art. 2A de la Ley Núm. 104. Examinado el caso, el 26 de febrero de 2014, el foro apelativo intermedio emitió una Resolución mediante la cual denegó la expedición del recurso instado. En su dictamen, expresó que los recurridos notificaron oportunamente al Secretario y presentaron su causa de ac-ción en el plazo dispuesto en ley. Así las cosas, concluyó que el foro primario no incurrió en abuso de discreción o error en la aplicación de la norma procesal vigente.
En disconformidad con la determinación, el ELA recu-rrió ante este Tribunal mediante recurso de certiorari. En éste, señala que el Tribunal de Apelaciones erró al deter-minar lo siguiente: (1) que el dictamen del Tribunal de Pri-mera Instancia no constituyó un abuso de discreción y (2) que los recurridos notificaron oportunamente al Secretario su intención de demandar al Estado. El ELA subraya que es a partir del fallo absolutorio dictado en corte abierta que comienza a transcurrir el término de noventa días para notificarle al Estado. Esto, toda vez que plantea que en esa fecha los recurridos conocieron el resultado final, firme e inapelable del proceso criminal instado en su contra.
En atención a lo anterior, el 31 de octubre de 2014, este Tribunal emitió una Resolución mediante la cual expidió el auto de certiorari presentado. Evaluados los argumentos *435de las partes, una Mayoría de este Tribunal acogió la pos-tura del ELA y determinó que el término de noventa días para notificar al Estado la intención de demandarlo en da-ños y perjuicios, basado en alegada negligencia por no im-pedir acciones que constituyen persecución maliciosa— co-mienza a transcurrir desde que se pronuncia el fallo absolutorio. Tal razonamiento condujo a una Mayoría de este Tribunal a aplicar el requisito de notificación de forma extrema y, por consiguiente, desestimar la acción judicial incoada por los recurridos, contrario a los precedentes que discutiremos a continuación.
Como considero que en el caso de autos se configura la justa causa que libera a los recurridos del deber de notifi-car al Estado la intención de instar una reclamación en su contra, no me queda más que disentir del curso de acción seguido por una Mayoría de este Tribunal, pues este deber de notificar es totalmente inaplicable a las circunstancias particulares ante nuestra consideración. Veamos.
M I — I
Como es sabido, en nuestro ordenamiento jurídico rige la doctrina de inmunidad soberana, desde que fue recono-cida por el Tribunal Supremo de Estados Unidos en el caso Porto Rico v. Rosaly y Castillo, 227 US 270 (1913). Al am-paro de esta doctrina, se impide la presentación de recla-maciones judiciales contra el Estado en circunstancias en que no ha mediado su consentimiento. Doble Seis Sport v. Depto. Hacienda, 190 DPR 763, 788 (2014); Guardiola Álvarez v. Depto. de la Familia, 175 DPR 668, 679 (2009); Berríos Román v. E.L.A., 171 DPR 549, 555 (2007); Defendini Collazo et al. v. E.L.A., Cotto, 134 DPR 28, 40 (1993). Cabe señalar que el reconocimiento de la inmunidad sobe-rana propició que nuestra Asamblea Legislativa promul-gara una serie de estatutos dirigidos a autorizar cierto tipo de acciones judiciales contra el Estado. Particularmente, *436en 1955 se aprobó la Ley Núm. 104, mediante la cual el Estado consintió a ser demandado en daños y perjuicios por actuaciones y omisiones culposas o negligentes de sus funcionarios, empleados o agentes en el desempeño de sus funciones. 32 LPRA sec. 3077(a). Asimismo, se autorizaron las reclamaciones para reivindicar propiedad mueble e in-mueble, o derechos sobre estas, y, a su vez, demandas fun-dadas en la Constitución, en cualquier ley o reglamento de Puerto Rico o en algún contrato con el Estado. 32 LPRA secs. 3077(b) y 3077(c).
A. Ahora bien, la renuncia del Estado a su inmunidad, aunque amplia, no conlleva una autorización ilimitada contra la protección que le cobija. Doble Seis Sport v. Depto. Hacienda, supra, pág. 789; Guardiola Alvarez v. Depto. de la Familia, supra, pág. 679. Esto, toda vez que la Ley Núm. 104 vino acompañada de restricciones y salva-guardas procesales que gobiernan la manera como se puede reclamar indemnización al Estado.(2) Rosario Mercado v. ELA, 189 DPR 561, 566 (2013); Guardiola Álvarez v. Depto. de la Familia, supra, pág. 680; Berrios Román v. ELA, supra, pág. 556. De esta forma, el Art. 6 de la Ley Núm. 104 incluye una serie de actos para los cuales el Es-tado no cedió su inmunidad. En particular, se prohíbe de-mandar al Estado para exigir indemnización por los actos y las omisiones de un funcionario, empleado o agente que constituyan “acometimiento, agresión u otro delito contra la persona, encarcelación ilegal, arresto ilegal, persecución maliciosa, calumnia, libelo, difamación y falsa representa-ción e impostura”. 32 LPRA sec. 3081(d). En otras pala-bras, el Estado responde por los actos negligentes de sus funcionarios, empleados o agentes en el descargo de sus funciones, pero, de ordinario, mantiene su inmunidad cuando esas actuaciones constituyen conducta intencional *437o constitutiva de delito. Guardiola Álvarez v. Depto. de la Familia, supra, pág. 680; Berrios Román v. ELA, supra, pág. 556; Valle v. E.L.A., 157 DPR 1, 16 (2002).
En cuanto a lo anterior, es menester hacer hincapié en que este Tribunal ha sostenido que el Estado puede ser responsable si la actuación ilegal que prohíbe el Art. 6 de la Ley Núm. 104 es una en la que medió un grado mayor de negligencia que de intención. Véanse: Valle v. E.L.A., supra; Leyva et al. v. Aristud et al., 132 DPR 489 (1993); Alberio Quiñones v. E.L.A., 90 DPR 812 (1964); Meléndez v. E.L.A., 81 DPR 824 (1960). Esto es, el hecho de que se trate de actuaciones intencionales de los funcionarios, emplea-dos o agentes, no es suficiente para automáticamente brin-darle inmunidad al Estado. Leyva et al. v. Aristud et al., supra, pág. 512. Concluir lo contrario conllevaría conce-derle un manto de inmunidad al Estado en circunstancias en las que las actuaciones intencionales no constituyen la única causa del daño, lo que frustraría el propósito de la Ley Núm. 104. íd.
A esos efectos, es oportuno reiterar que el Estado está sujeto a responder en cualquiera de los supuestos siguien-tes, cuando: (1) el funcionario, empleado o agente causa un daño por su exclusiva culpa o negligencia mientras desem-peña sus funciones y actúa en su capacidad oficial; (2) el funcionario, empleado o agente causa un daño mientras desempeña sus funciones y actúa en su capacidad oficial por una actuación preponderantemente negligente, aun cuando esa conducta tenga algunos elementos intenciona-les; (3) a pesar de que el daño fue directamente producido por un acto enteramente intencional de los cuales no res-ponde el Estado, hubo otros actos negligentes separados de cocausantes del daño por los cuales sí debe responder el Estado, y (4) el Estado, a través de sus agentes, es negli-gente por omisión al incumplir con un deber impuesto por las leyes y la Constitución. íd., págs. 510-511; Hernández v. E.L.A., 116 DPR 293 (1985); Negrón v. Orozco Rivera, *438113 DPR 712 (1983); Morales Garay v. Roldán Coss, 110 DPR 701 (1981); Galarza Soto v. E.L.A., 110 DPR 701 (1979).
rH h-i
En lo pertinente a la controversia que nos ocupa, cabe señalar que una de las salvaguardas procesales que rigen la manera como se puede demandar al Estado es el deber de notificación previa. Este requisito fue añadido a la Ley Núm. 104 mediante la Ley Núm. 121 de 2 de junio de 1966. (1966 Leyes de Puerto Rico 396-397). Esencialmente, el Art. 2A de la Ley Núm. 104 establece que como condición previa a entablar una acción judicial contra el Estado se debe notificar al Secretario de Justicia en los noventa días siguientes a la fecha en que el agraviado supo del daño. 32 LPRA sec. 3070a(c). Véanse, además: Rosario Mercado v. E.L.A., supra, pág. 566; Berrios Román v. E.L.A., supra, pág. 557.
En esa notificación se debe hacer constar la fecha, el lugar, la causa y naturaleza del daño sufrido, los nombres y las direcciones de sus testigos, la dirección del recla-mante, así como el lugar donde recibió tratamiento médico. 32 LPRA sec. 3077a(a). En las situaciones cuando el recla-mante estuviera física o mentalmente imposibilitado de notificar en el plazo de noventa días, podrá hacerlo en los treinta días siguientes a la fecha cuando cese la incapacidad. 32 LPRA sec. 3077a(c). También surge del Art. 2A que no podrá iniciarse reclamación judicial contra el Estado sin la notificación previa, a menos que medie justa causa. 32 LPRA sec. 3077a(e).
El requisito de notificación previa persigue un fin pú-blico específico: proteger al Estado de reclamaciones ajenas a su conocimiento. Su propósito es poner sobre aviso al Estado de que ha surgido una probable causa de acción en daños en su contra, de modo que pueda activar sus recur-*439sos de investigación prontamente. Berríos Román v. ELA, supra, pág. 559; Romero Arroyo v. E.L.A., 127 DPR 724, 734 (1991); Rivera de Vincenti v. ELA, 108 DPR 64, 69 (1978). Además, en repetidas ocasiones este Tribunal ha expresado que el requerimiento de una notificación res-ponde a los propósitos y objetivos siguientes: (1) propiciar la oportunidad de investigar los hechos que dan origen a la reclamación; (2) desalentar reclamaciones infundadas; (3) fomentar un pronto arreglo de estas; (4) permitir la inspec-ción inmediata del lugar del accidente antes de que ocu-rran los cambios; (5) descubrir el nombre de las personas que tienen conocimiento de los hechos; (6) advertir a las autoridades pertinentes de la existencia de la reclamación, y (7) mitigar el importe de daños sufridos. Rosario Mercado v. E.L.A., supra, pág. 566; Acevedo v. Mun. de Aguadilla, 153 DPR 788, 799 (2001); Méndez et al. v. Alcalde de Aguadilla, 151 DPR 853, 860-861 (2000).
A. Si bien este Tribunal ha expresado que la notifica-ción previa es una parte esencial de la causa de acción, hemos reiterado que su naturaleza es de cumplimiento estricto. Rosario Mercado v. E.L.A., supra, pág. 567; Berríos Román v. E.L.A., supra, pág. 560; Acevedo v. Mun. de Aguadilla, supra, pág. 800. Es por ello que se ha excusado su cumplimiento cuando, de lo contrario, se ocasionaría una grave injusticia que privaría a un reclamante de una legítima causa de acción. Rosario Mercado v. E.L.A., supra, pág. 567; Berrios Román v. ELA, supra, pág. 560. De esta forma, se han permitido excepciones donde el esquema le-gislativo pierde el propósito de proteger los intereses del Estado o donde jurídicamente no existe razón para aplicar este requisito. Rosario Mercado v. E.L.A., supra, pág. 567; Berríos Román v. E.L.A., supra, pág. 560.
Es decir, aunque la “norma general” es que el requisito de notificación debe ser aplicado de forma estricta, conse-cuentemente este Tribunal se ha negado a exigirlo cuando: (1) el daño o la negligencia fue cometido por el mismo fun-*440cionario a quien se tiene que notificar, pues posee el cono-cimiento de los hechos; (2) el emplazamiento ocurre en el plazo de noventa días provisto para la notificación; (3) la tardanza en la notificación no es imputable al demandante; (4) el riesgo de desaparición de la prueba objetiva es mí-nimo, hay constancia de la identidad de los testigos y el Estado puede investigar y corroborar los hechos con facili-dad; (5) el Estado renuncia a la defensa de falta de notifi-cación, y (6) se insta una acción directa contra la asegura-dora, entre otras. Véanse: Rosario Mercado v. E.L.A., supra, pág. 567; Berríos Román v. E.L.A., supra; Acevedo v. Mun. de Aguadillo, supra; Méndez et al. v. Alcalde de Aguadillo, supra; Romero Arroyo v. E.L.A., supra; Passalacqua v. Mun. de San Juan, 116 DPR 618 (1985); Meléndez Gutiérrez v. E.L.A., 113 DPR 811 (1983); Rivera de Vicenti v. E.L.A., supra; Cortés Román v. E.L.A., 106 DPR 504 (1977); Loperena Irizarry v. E.L.A., 106 DPR 357 (1977).
Es pertinente enfatizar que la trayectoria jurispruden-cial no ha sido la de dejar sin efecto un requisito que el legislador ha dispuesto que debe cumplirse, sino la de em-plearlo a los casos en los que propiamente debe aplicarse, sin rigorismos desmedidos. Acevedo v. Mun. de Aguadillo, supra, pág. 800; López v. Autoridad de Carreteras, 133 DPR 243, 252 (1993). En aras de imprimirle vitalidad al propósito rector de la Asamblea Legislativa, este Tribunal se ha negado a aplicar el requisito de notificación previa de forma inexorable. Berríos Román v. ELA, supra, pág. 560. En armonía con ello, se ha adoptado una trayectoria libe-ralizadora con el fin de no extender sin sentido crítico el requisito de notificación a situaciones en las cuales sus ob-jetivos carecen de virtualidad y conllevarían una injusticia. Id. De hecho, ya que no se trata de un requisito que al-canza la calidad de condición jurisdiccional, en muchas ocasiones este Tribunal ha permitido una aplicación flexible de la norma en atención a que el propósito u objetivo *441del requisito de notificación no resultaría adversamente afectado. Acevedo v. Mun. de Aguadillo, supra, pág. 800; Méndez et al. v. Alcalde de Aguadillo, supra, pág. 861. Así, se libera al tribunal de un automatismo dictado por el ca-lendario y salva su facultad para conocer del caso y proveer justicia, según lo ameriten las circunstancias. Rivera de Vicenti v. E.L.A., supra, pág. 70; Loperena Irizarry v. E.L.A., supra, pág. 360. En fin, en Berrios Román v. E.L.A., supra, pág. 563, este Tribunal fue enfático en establecer que en circunstancias en las que la exigencia de la notifi-cación desvirtúe los propósitos de la Ley Núm. 104, “se podrá eximir al reclamante de notificar al Estado para evi-tar la aplicación extrema y desmedida de dicha exigencia”.
IV
Examinada la normativa jurídica pertinente, procedo a exponer mi criterio con relación a la controversia que pre-senta el caso de epígrafe. Veamos.
Como indiqué, se desprende de los autos que el 16 de marzo de 2009, el Ministerio Público le imputó a los recu-rridos transgresiones al Código Penal, a la Ley de Ética Gubernamental y a la Ley de Sustancias Controladas. Ven-tilado el juicio en su fondo, el tribunal emitió un fallo de no culpabilidad el 24 de octubre de 2011 y el 6 de diciembre de 2011 se notificó la respectiva sentencia. Así las cosas, el 1 de febrero de 2012, los recurridos notificaron al Secretario su intención de demandar al Estado. Posteriormente, el 23 de octubre de 2012, presentaron una demanda en la que alegaron daños como consecuencia de la negligencia del Estado de no impedir acciones de sus funcionarios, emple-ados o agentes que constituyen persecución maliciosa.
Ante ello, el ELA solicitó la desestimación de la recla-mación bajo el fundamento de que la notificación efectuada no fue oportuna. Por su parte, los recurridos argüyeron que el plazo para notificar al Estado comenzó a transcurrir a *442partir de la notificación de la sentencia y no desde que se emitió el fallo de no culpabilidad, tal como alegó el ELA. Asimismo, sostuvieron que, como el Estado conoce y tiene control de la prueba del caso, están excusados del deber de notificación previa.
Aquilatados los argumentos de las partes, el Tribunal de Primera Instancia declaró “no ha lugar” la desestima-ción solicitada. Vista una solicitud de reconsideración, el foro primario la declaró “no ha lugar” y concluyó que el término para notificar al Estado comenzó a transcurrir a partir de la notificación de la sentencia, pues en esa fecha el proceso advino final y firme. En desacuerdo, el ELA acu-dió al Tribunal de Apelaciones, el cual denegó la expedición del recurso. Aun inconforme, el ELA recurrió ante este Tribunal.
Evaluado el caso, una Mayoría de este Tribunal se em-barcó innecesariamente en responder a partir de qué mo-mento comienza a transcurrir el término de noventa días que requiere la Ley Núm. 104 para notificar al Estado la intención de reclamarle daños por negligencia —asociada a supuestos actos de persecución maliciosa por parte de sus funcionarios, empleados o agentes — . Tal proceder llevó a una Mayoría de este Tribunal a acoger la postura esgri-mida por el ELA y, en consecuencia, desestimar la causa de acción incoada por los recurridos.
No obstante, y contrario a lo razonado por una Mayoría de este Tribunal, entiendo que en el presente caso, de en-trada, correspondía preguntarse si el hecho de que el Es-tado controle, maneje y tenga en su poder información pro-ducto de un proceso criminal del cual él mismo promovió, constituye justa causa para eximir del deber de notificar la intención de instar una reclamación en su contra por daños y perjuicios, asociada a alegada negligencia por no impedir acciones que constituyen persecución maliciosa.(3) Ello, a *443la luz de los fundamentos estatutarios y jurisprudenciales expuestos. La Opinión Mayoritaria descarta tal análisis y, de esa forma, se aleja de los reiterados pronunciamientos de este Tribunal con relación al particular. Asimismo, pre-tende pautar una norma que resulta inaplicable al caso de autos. Es más, de la Opinión Mayoritaria se colige que el hecho de que el Estado cuente con información producto de un proceso criminal no resulta suficiente para excusar el cumplimiento del requisito de notificación previa. Ante ello, no me queda más que disentir del proceder seguido por este Tribunal. Me explico.
A. Como surge de los autos, los hechos que motivan la controversia de epígrafe alegadamente fueron producto de los actos directamente efectuados por los funcionarios, em-pleados y agentes que participaron en las diversas etapas del proceso penal que se llevó a cabo contra los recurridos. A tales efectos, es ineludible concluir que el Estado, como parte promovente de la causa penal incoada en 2009 y cul-minada en 2011, tiene pleno conocimiento de los hechos alegados en la demanda presentada por los recurridos. Ello, pues, controla, maneja y tiene en su poder la informa-ción recopilada producto de la investigación y del proceso penal instado contra los recurridos. Es decir, la informa-ción pertinente al pleito está en manos del Estado y no corre el riesgo de desaparecer. Por tal motivo, es forzoso establecer que el Estado tiene constancia de la identidad de los testigos y puede fácilmente investigar, corroborar o refutar los hechos alegados en la demanda presentada.
Entiendo que en este caso particular, donde el Estado conoce y maneja los hechos alegados en la demanda por ser promovente de la causa penal, donde la información está en poder del Estado sin riesgo de que desaparezca y donde, por lo tanto, hay constancia de la identidad de los testigos y se puede fácilmente investigar, corroborar o refutar los *444hechos alegados, se configura la justa causa que hemos re-conocido para eximir la observancia del requisito de notificación. En otras palabras, se presenta una circuns-tancia excepcional que justifica excusar el cumplimiento del requisito de notificación en casos de reclamaciones de daños y perjuicios contra el Estado asociadas a alegada negligencia por no impedir acciones que constituyen perse-cución maliciosa. Ello guarda perfecta armonía con el tra-tamiento jurisprudencial que este Tribunal le ha brindado al requisito de notificación previa.
Considero que, en las circunstancias que presenta el caso de epígrafe, no existe razón para aplicar el requisito de notificación, toda vez que el referido fin público que éste persigue no resulta afectado, ni se contrarían sus propósi-tos y objetivos jurídicos. Por lo tanto, en el escenario fáctico ante nuestra consideración, la notificación carece de vitali-dad, pues constituye un mero formalismo sin propósito. Sin duda, exigir la notificación previa en estas circunstancias redundaría en un requerimiento, a lo sumo, irrazonable y nada práctico.
En fin, a mi juicio, éste es uno de esos casos en los cua-les no debe ser de aplicación rigurosa ni inexorable el re-quisito previo de notificación, ya que se configura una ex-cepción que ha sido avalada por este Tribunal en repetidas ocasiones. Esto es, se configura un elemento atemperante que libera a los reclamantes de notificar al Estado, tal como se reconoció en Berríos Román v. E.L.A., supra, pág. 562. El cuadro fáctico que presenta esta controversia me lleva a concluir que el requisito de notificación establecido por la Ley Núm. 104 no debe constituir un obstáculo insal-vable que acarree la desestimación de la acción de daños y perjuicios —asociada a alegada negligencia por no impedir acciones que constituyen persecución maliciosa— presen-tada por los recurridos. Como una Mayoría de este Tribunal se aleja de la consecuente trayectoria jurisprudencial *445que este Tribunal le ha otorgado al requisito de notificación previa, al decidir aplicarlo —a base de un automatismo inflexible e innecesario— en circunstancias en las que es diáfano que se configura una excepción, disiento.
V
Amparado en los preceptos expuestos, disiento de la de-terminación emitida por una Mayoría de este Tribunal. En su lugar, confirmaría, por los fundamentos aquí enunciados, los dictámenes de los foros recurridos y devolvería el caso al foro primario para la continuación de los procedimientos.

 A solicitud del Ministerio Público, el Tribunal de Primera Instancia archivó los cargos contra el Sr. Raymond Martínez Lozano por las alegadas infracciones a la Ley de Sustancias Controladas de 2007 (24 LPRA see. 2101 et seq.) y al Art. 283 del Código Penal de 2004 (33 LPRA see. 4911).


 Entre las limitaciones estatutarias impuestas se encuentra el tope de cuan-tía que todo reclamante puede obtener al demandar al Estado. Véase 32 LPRA. see. 3077.


 La controversia ante este Tribunal es procesal, por lo que en esta etapa no corresponde pasar juicio con relación a los méritos de la reclamación en daños y perjuicios instada por los recurridos.